Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 1 of 11




 PMOS EXHIBIT 9
  EXHIBIT 15 OF RYAN DIETZ’S
 DECEMBER 6, 2018 DEPOSITION:
PLAINTIFF’S 2017 LINKEDIN/EMAIL
 EXCHANGES WITH RYAN DIETZ
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 2 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 3 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 4 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 5 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 6 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 7 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 8 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 9 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 10 of 11
Case 1:17-cv-12472-DLC Document 57-9 Filed 03/08/19 Page 11 of 11
